DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on May 26, 2022 and subsequent Request for Continued Examination filed June 9, 2022 have been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13-15, 17-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “A juice beverage comprising from about 70 wt% to about 80 wt% of an orange juice base having a Brix value from about 11 Bx to about 15 Bx, from about 13 wt% to about 24 wt% of coconut water that has a Brix value from about 2 Bx to about 6 Bx, and from about 6 wt% to about 8 wt% of lettuce juice that has a Brix value from about 2 Bx to about 4 Bx” in lines 7.  The disclosure at the time of filing does not have adequate written description support for the claimed weight percentages of orange juice base, coconut water, and lettuce juice to be present in the juice beverage at the claimed Brix ranges.  Table 2 of the disclosure shows specific embodiments wherein the orange juice base, coconut water, and lettuce juice are present in the juice beverage in the claimed amounts in Options 2-4 (Specification, Paragraph [0073]).  However, Table 2 does not show any of the juice beverages having a Brix of a corresponding orange juice base, coconut water, or lettuce juice in combination with the claimed weight percentages of orange juice base, coconut water, or lettuce juice.  Since applicant asserts on Page 5 of the Remarks that Claim 1 requires specific amounts of orange juice base, coconut water, and lettuce juice, each having a particular Brix value range that allegedly provides a critical combination of coconut water and lettuce juice with orange juice that allegedly produces favorable results, applicant does not provide adequate written description support for the claimed Brix ranges of orange juice base, coconut water, and lettuce juice corresponding to the claimed weight percentages of the corresponding orange juice base, coconut water, and lettuce juice.  Therefore, since applicant asserts the specific amounts of orange juice base, coconut water, and lettuce juice each having a particular Brix value range as claimed provides an alleged critical combination producing favorable results, the disclosure at the time of filing does not have adequate written description support for the claimed Brix ranges of orange juice base, coconut water, and lettuce juice corresponding to the claimed weight percentages of the corresponding orange juice base, coconut water, and lettuce juice.  The particular claimed Brix value ranges constitutes new matter.
Claim 19, recites the limitation “A method of making a juice beverage, the method comprising from about 70 wt% to about 80 wt% of an orange juice base having a Brix value from about 11 Bx to about 15 Bx, from about 13 wt% to about 24 wt% of coconut water that has a Brix value from about 2 Bx to about 6 Bx, and from about 6 wt% to about 8 wt% of lettuce juice that has a Brix value from about 2 Bx to about 4 Bx” in lines 7.  The disclosure at the time of filing does not have adequate written description support for the claimed weight percentages of orange juice base, coconut water, and lettuce juice to be present in the juice beverage at the claimed Brix ranges.  Table 2 of the disclosure shows specific embodiments wherein the orange juice base, coconut water, and lettuce juice are present in the juice beverage in the claimed amounts in Options 2-4 (Specification, Paragraph [0073]).  However, Table 2 does not show any of the juice beverages having a Brix of a corresponding orange juice base, coconut water, or lettuce juice in combination with the claimed weight percentages of orange juice base, coconut water, or lettuce juice.  Since applicant asserts on Page 5 of the Remarks that Claim 1 requires specific amounts of orange juice base, coconut water, and lettuce juice, each having a particular Brix value range that allegedly provides a critical combination of coconut water and lettuce juice with orange juice that allegedly produces favorable results, applicant does not provide adequate written description support for the claimed Brix ranges of orange juice base, coconut water, and lettuce juice corresponding to the claimed weight percentages of the corresponding orange juice base, coconut water, and lettuce juice.  Therefore, since applicant asserts the specific amounts of orange juice base, coconut water, and lettuce juice each having a particular Brix value range as claimed provides an alleged critical combination producing favorable results, the disclosure at the time of filing does not have adequate written description support for the claimed Brix ranges of orange juice base, coconut water, and lettuce juice corresponding to the claimed weight percentages of the corresponding orange juice base, coconut water, and lettuce juice.  The particular claimed Brix value ranges constitutes new matter.
Claims 13-15, 17-18, and 21 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13-15, 17-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “from about 13 wt% to about 24 wt% of coconut water that has a Brix value from about 2 Bx to about 6 Bx and from about 6 wt% to about 8 wt% of lettuce juice that has a Brix value from about 2 Bx to about 4 Bx wherein the Brix value of the lettuce juice is lower than the Brix value of the coconut water” in lines 4-8.  The claim encompasses an embodiment wherein the Brix value of the coconut water and lettuce juice are the same at 2 Bx and does not read on the Brix value of the lettuce juice is lower than the Brix value of the coconut water.  It is unclear if the Brix value of the lettuce juice is lower than the Brix value of the coconut water in all instances.
Claim 21 recites the limitation “The composition” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “A juice beverage” as recited in Claim 1, line 1.
Claims 13-15 and 17-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13, 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Roy et al. US 2011/0097447, Letourneau et al. US 2012/0135124, and Krawczyk et al. US 2004/0062845.
Regarding Claim 1, Simkins discloses several different juice beverages.  Some of the juice beverages comprises an orange juice base (Pages 7-9), coconut water (Pages 6, 10-11, and 13), and lettuce juice (Pages 5-7 and 9).  Although the orange juice base, coconut water, and lettuce juice are components of different juice beverages disclosed by Simkins, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage to only include an orange juice base, coconut water, and lettuce juice based upon the desired ingredients and flavor profile by a particular consumer.
Further regarding Claim 1, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, it would have been obvious to one of ordinary skill in the art to modify the juice beverage of Simkins to make a juice beverage that uses the claimed ingredients as the claimed orange juice base, coconut water, and lettuce juice based upon the desired ingredients and flavor profile by a particular consumer.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed, i.e. the orange juice base has a Brix value of from about 11 Bx to about 15 Bx, the coconut water having a Brix value from about 2 Bx to about 6 Bx, and the lettuce juice having a Brix value from about 2 Bx to about 4 Bx wherein the Brix value of the lettuce juice is lower than the Brix value of the coconut water wherein an amount of the juice beverage has less calories than an equal amount of the orange juice base.
Further regarding Claim 1, in the event that it can be argued that the juice beverage of Simkins does not necessarily have the same properties as claimed, Roy et al. teaches a beverage can have any of numerous different specific formulations or constitutions wherein the formulation of the beverage product varies depending upon its desired nutritional characteristics and flavor profile and that additional fruit juices can be added to vary the taste, mouthfeel, and nutritional characteristics of the beverage (‘447, Paragraph [0040]).  One of ordinary skill in the art would make a juice beverage in Simkins with the desired ingredients, e.g. an orange juice base, coconut water, and lettuce juice based upon the desired nutritional characteristics, taste, and flavor profile as taught by Roy et al.  Furthermore, Letourneau et al. discloses making a juice beverage by providing at least one liquid derived from fruits or vegetables (‘124, Paragraphs [0006] and [0008]).  One of the components of the juice beverage is an orange juice base having a Brix level of 11.8 (‘124, Paragraph [0031]), which falls within the claimed orange juice base Brix value of from about 11°Brix to about 15°Brix.  Another component of the juice beverage is coconut water having a Brix level of 6 (‘124, Paragraph [0055]) (‘124, Table 2), which falls within the claimed range coconut water Brix value of from about 2 Bx to about 6 Bx.  Another component of the juice beverage is liquid sources such as lettuce juice or tomato juice (‘124, Paragraph [0024]).  Krawczyk et al. discloses a juice beverage comprising lettuce juice having a Brix value of 2-16 Brix (‘845, Paragraph [0051], which overlaps the claimed range lettuce juice Brix value of from about 2 Bx to about 4 Bx and encompassed embodiments wherein the Brix value of the lettuce juice of Krawczyk et al. is lower than the Brix value of the coconut water of Letourneau et al.
It would have been obvious to one of ordinary skill in the art to modify the juice beverage of Simkins and incorporate ingredients that fall within the claimed Brix levels since Letourneau et al. and Krawczyk et al. teaches that it was known to incorporate ingredients having the claimed Brix levels.  Furthermore, Letourneau et al. teaches that the juice beverages may have any of numerous different specific formulations or constitution depending on its desired nutritional characteristics, flavor profile, and the like (‘124, Paragraph [0036]).  One of ordinary skill in the art would incorporate the desired juices in the desired Brix levels of each individual ingredient based upon the particular flavor profile desired by a particular consumer.
Further regarding Claim 1, Simkins modified with Roy et al., Letourneau et al., and Krawcyzk et al. is silent regarding the claimed weight ratios of from about 70 wt% to about 80 wt% of the orange juice base, from about 13 wt% to about 24 wt% of the coconut water, and from about 6 wt% to about 8 wt% of the lettuce juice.  However, differences in the concentration of the orange juice base, coconut water, and lettuce juice will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would add the desired ratios of various fruit and vegetable juice ingredients based upon the particular flavor profile desired by a particular consumer.
Regarding Claim 13, Simkins is silent regarding the juice beverage being about 100% juice.
Letourneau et al. discloses a juice beverage comprising 100% juice (‘124, Paragraph [0023]).
Both Simkins and Letourneau et al. are directed towards the same field of endeavor of juice beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins to be 100% juice since Letourneau et al. teaches that it was known to make juice beverages having 100% juice.
Regarding Claim 15, Simkins discloses the juice consisting of fruits and vegetables, which reads on the claimed natural ingredients in view of applicant’s disclosure (Specification, Paragraph [0003]).
Regarding Claim 17, the limitations “wherein the orange juice base has a first sugar concentration and the juice beverage has a second sugar concentration wherein the second sugar concentration is about 14% to about 21% lower than the sugar concentration” are limitations with respect to the properties of the juice beverage.  where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Additionally, products of identical chemical composition can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  In the present instance, Simkins discloses a juice beverage that uses the claimed ingredients as the claimed orange juice base, coconut water, and lettuce juice.  Since Simkins teaches using the same ingredients as claimed, the juice beverage of Simkins would have the same properties as claimed, i.e. the orange juice base has a first sugar concentration and the juice beverage has a second sugar concentration wherein the second sugar concentration is about 20% to about 40% lower than the sugar concentration.
Regarding Claim 19, the product produced by Claim 1 in combination with Claim 17 would necessarily read on the method of making the juice beverage of Claim 19 since Claim 19 merely recites providing and combining the juices of Claim 1 in combination with Claim 17 as method steps.
Regarding Claim 21, Simkins modified with Roy et al., Letourneau et al., Krawczyk et al., and Roy et al. is silent regarding the juice beverage comprising 70 wt% orange juice, 24 wt% coconut water, and 6 wt% lettuce juice.  However, differences in the concentration of the orange juice base, coconut water, and lettuce juice will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would add the desired ratios of various fruit and vegetable juice ingredients based upon the particular flavor profile desired by a particular consumer.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Roy et al. US 2011/0097447, Letourneau et al. US 2012/0135124, and Krawczyk et al. US 2004/0062845 as applied to claim 1 above in view of Cetrulo et al. US 2005/0058763.
Regarding Claim 14, Simkins modified with Roy et al., Letourneau et al., and Krawczyk et al. is silent regarding the juice beverage comprising citrus oil.
Cetrulo et al. discloses a juice beverage comprising citrus oil (‘763, Paragraph [0055]).
Both Simkins and Cetrulo et al. are directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins and incorporate citrus oil since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Cetrulo et al. teaches that there was known utility in using citrus oil as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate citrus oil based upon the desired flavor profile desired by a particular consumer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simkins (cited on Information Disclosure Statement filed January 21, 2020) in view of Roy et al. US 2011/0097447, Letourneau et al. US 2012/0135124, and Krawczyk et al. US 2004/0062845 as applied to claim 1 above in view of Crespo et al. US 2017/0071242.
Regarding Claim 18, Simkins modified with Roy et al., Letourneau et al., and Krawczyk et al. is silent regarding the juice beverage comprising stevia.
Crespo et al. discloses a juice beverage (‘242, Paragraph [0048]) comprising stevia (‘242, Paragraph [0034]).
Both Simkins and Crespo et al. are directed towards the same field of endeavor of juice beverage compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage of Simkins and incorporate stevia since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).Crespo et al. teaches that there was known utility in using stevia as an ingredient in juice beverages.  Furthermore, one of ordinary skill in the art would incorporate stevia to impart additional sweetness to the juice beverage while maintaining a lower calorie beverage than a beverage using regular sugar.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1, 13-15, 17-19, and 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon Krawcyzk et al. to teach the limitations regarding the claimed lettuce juice Brix range.

Applicant asserts on Page 5 of the Remarks that the juice beverage of Claims 1 and 21 require specific amounts of orange juice base, coconut water, and lettuce juice each having a particular Brix value range and contends that the critical combination of coconut water and lettuce juice with orange juice produced favorable results produced an even better FTC value than 70% orange juice blends having only coconut water or only lettuce juice.
Examiner first notes that the disclosure does not describe what the FTC values str, how the FTC values are calculated, or what the significance of the FTC values are.  Additional, Claims 1 and 21 are rejected under 35 USC 112(a) as introducing new matter.  The disclosure at the time of filing does not have adequate written description support for the claimed weight percentages of orange juice base, coconut water, and lettuce juice to be present in the juice beverage at the claimed Brix ranges.  Table 2 of the disclosure shows specific embodiments wherein the orange juice base, coconut water, and lettuce juice are present in the juice beverage in the claimed amounts in Options 2-4 (Specification, Paragraph [0073]).  However, Table 2 does not show any of the juice beverages having a Brix of a corresponding orange juice base, coconut water, or lettuce juice in combination with the claimed weight percentages of orange juice base, coconut water, or lettuce juice.  Since applicant asserts on Page 5 of the Remarks that Claim 1 requires specific amounts of orange juice base, coconut water, and lettuce juice, each having a particular Brix value range that allegedly provides a critical combination of coconut water and lettuce juice with orange juice that allegedly produces favorable results, applicant does not provide adequate written description support for the claimed Brix ranges of orange juice base, coconut water, and lettuce juice corresponding to the claimed weight percentages of the corresponding orange juice base, coconut water, and lettuce juice.  Therefore, since applicant asserts the specific amounts of orange juice base, coconut water, and lettuce juice each having a particular Brix value range as claimed provides an alleged critical combination producing favorable results, the disclosure at the time of filing does not have adequate written description support for the claimed Brix ranges of orange juice base, coconut water, and lettuce juice corresponding to the claimed weight percentages of the corresponding orange juice base, coconut water, and lettuce juice.  The particular claimed Brix value ranges constitutes new matter.  Further, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range in view of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  Options 2-4 of Table 4 of applicant’s disclosure (Specification, Paragraph [0073]) does not provide data showing the claimed Brix amounts of the orange juice base, lettuce juice, and coconut water in combination with the claimed amounts of orange juice base, lettuce juice, and coconut water.  Options 2-4 of Table 4 of the applicant’s disclosure only shows data with respect to the claimed weight percentage amounts of orange juice base, lettuce juice, and coconut water and does not show data regarding the claimed Brix amounts of orange juice base, lettuce juice, and coconut water.
Applicant argues on Page 6 of the Remarks that Simkins and Letourneau et al. does not teach the orange juice base, coconut water, and lettuce juice being present in the specified amounts and specified Brix values to achieve the desired taste profile that mimics the taste profile of not from concentrate orange juice and alleges that because orange juice base, coconut water, and lettuce juice are known does not lead to the conclusion that the claimed beverage would be obvious in the absence of any teaching or motivation to use the specified amounts and the specified Brix value of each to arrive at the claimed beverage product.
Examiner argues that Simkins discloses several different juice beverages.  Some of the juice beverages comprises an orange juice base (Pages 7-9), coconut water (Pages 6, 10-11, and 13), and lettuce juice (Pages 5-7 and 9).  Although the orange juice base, coconut water, and lettuce juice are components of different juice beverages disclosed by Simkins, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the juice beverage to only include an orange juice base, coconut water, and lettuce juice based upon the desired ingredients and flavor profile by a particular consumer.  Furthermore, Roy et al. teaches a beverage can have any of numerous different specific formulations or constitutions wherein the formulation of the beverage product varies depending upon its desired nutritional characteristics and flavor profile and that additional fruit juices can be added to vary the taste, mouthfeel, and nutritional characteristics of the beverage (‘447, Paragraph [0040]).  One of ordinary skill in the art would make a juice beverage in Simkins with the desired ingredients, e.g. an orange juice base, coconut water, and lettuce juice based upon the desired nutritional characteristics, taste, and flavor profile as taught by Roy et al.  Additionally, Letourneau et al. discloses making a juice beverage by providing at least one liquid derived from fruits or vegetables (‘124, Paragraphs [0006] and [0008]).  One of the components of the juice beverage is an orange juice base having a Brix level of 11.8 (‘124, Paragraph [0031]), which falls within the claimed orange juice base Brix value of from about 7.5°Brix to about 25°Brix.  Another component of the juice beverage is coconut water (‘124, Paragraph [0055]) having a Brix level of 6 (‘124, Paragraph [0055]) (‘124, Table 2).  Another component of the juice beverage is liquid sources such as lettuce juice or tomato juice (‘124, Paragraph [0024]).  Krawczyk et al. a juice beverage comprising lettuce juice having a Brix value of 2-16 Brix (‘845, Paragraph [0051], which overlaps the claimed range lettuce juice Brix value of from about 2 Bx to about 4 Bx and encompassed embodiments wherein the Brix value of the lettuce juice of Krawczyk et al. is lower than the Brix value of the coconut water of Letourneau et al.  It would have been obvious to one of ordinary skill in the art to modify the juice beverage of Simkins and incorporate ingredients that fall within the claimed Brix levels since Letourneau et al. teaches that it was known to incorporate ingredients having the claimed Brix levels.  Furthermore, Letourneau et al. teaches that the juice beverages may have any of numerous different specific formulations or constitution depending on its desired nutritional characteristics, flavor profile, and the like (‘124, Paragraph [0036]).  One of ordinary skill in the art would incorporate the desired juices in the desired Brix levels of each individual ingredient based upon the particular flavor profile desired by a particular consumer.  Further regarding the claimed weight ratios of from about 40 wt% to about 85 wt% of the orange juice base, from about 5 wt% to about 35 wt% of the coconut water, and from about 3 wt% to about 30 wt% of the lettuce juice, differences in the concentration of the orange juice base, coconut water, and lettuce juice will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would add the desired ratios of various fruit and vegetable juice ingredients based upon the particular flavor profile desired by a particular consumer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, applicant has not shown evidence showing the criticality or unexpected results of the claimed orange juice base, lettuce juice, and coconut water having the claimed Brix levels.  Where the issue of criticality is involved, applicant has the burden of establishing his position by a proper showing of the facts upon which he relies in view of In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) (MPEP § 2144.05.III.A.).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims in view of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP § 716.02(b)).  Applicant has not provided data that is commensurate in scope with the claimed invention.  Therefore, these arguments are not found persuasive.
Applicant argues on Page 4 of the Remarks that Table 2 of Letourneau has no motivation to further include lettuce juice since the juice beverage of Letourneau et al. is formed from coconut water, orange solids, citric acids, orange flavor, and Reb A and does not consider adding lettuce juice.
Examiner argues that Letourneau et al. teaches using lettuce juice (‘124, Paragraph [0024]) contrary to applicant’s allegations.  Furthermore, the primary reference of Simkins et al. also teaches using lettuce juice (Pages 5-7 and 9).  With respect to the lack of motivation of including lettuce juice, Letourneau et al. teaches that the juice beverages may have any of numerous different specific formulations or constitution depending on its desired nutritional characteristics, flavor profile, and the like (‘124, Paragraph [0036]).  One of ordinary skill in the art would incorporate the desired juices in the desired Brix levels of each individual ingredient based upon the particular flavor profile desired by a particular consumer.  Therefore, this argument is not found persuasive.
Applicant argues on Page 4 of the Remarks that Table 4 of Letourneau does not teach lettuce juice having a Brix level of about 2-4.
Examiner first notes that Claims 1 and 21 are rejected under 35 USC 112(a) as introducing new matter for not having adequate written disclosure for the claimed Brix levels.  Furthermore, Krawcyzk et al. is being relied upon to teach the limitations regarding the claimed Brix levels of lettuce juice.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, this argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792